Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 30 shows the reference numbers 81-detector and 82-light source that are not consistent with the reference numbers for detector and light source in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification does not include paragraph numbers for each paragraph.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “and/or” renders claims indefinite since it is not clear whether what’s following thereafter should be a part of claims or not.  Applicant is requested to make an adjustment to clarify.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “1-point mounting” makes the claim indefinite because it’s not clearly define in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 9, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bard et al (US 5,614,706).
Regarding claim 1, Bard et al discloses a scanner (abstract line 1, column 1, lines 15-16 and Figs. 1-15) comprising:
a first mirror (Fig. 1, 20) having a reflective front side (where the light is reflected) and a rear side (rear of the reflective front side),
a first elastic mounting (12) which extends away from a rear side of the first mirror (20) and on a side facing the rear side (see Fig. 1, the location of 20 and 12) of the first mirror (20),
a second mirror (Fig. 2, 46) having a reflective front side (where the light is reflected) and a rear side (rear of the reflective front side),
a second elastic mounting (40 column 11, line 44) which extends away from a rear side of the second mirror (46) and on a side facing the rear side (see Fig. 2, the location of 46 and 40) of the second mirror (46),
a first actuator (Fig. 1, 16 and 18) configured to excite a degree of freedom of movement of the first elastic mounting (column 10, lines 12-54), and
a second actuator (Fig. 2, 42 and 44) configured to excite a degree of freedom of movement of the second elastic mounting (column 11, lines 40-67), 

wherein the degree of freedom of movement of the second elastic mounting (40) comprises a torsional mode (column 10, lines 55-58),
wherein the scanner (Fig. 2) is configured to deflect light (from 26) sequentially at the front side of the first mirror (20) and at the front side of the second mirror (46).

Regarding claim 2, the scanner according to claim 1,
wherein the first elastic mounting (12) comprises at least one elastic, rod-shaped element (column 10, lines 16-26) and/or
wherein the second elastic mounting (40) comprises at least one elastic rod-shaped element (column 11, lines 44-53).

Regarding claim 4, the scanner according to claim 2,
wherein a first torsion axis of the torsional mode of the first elastic mounting (12) is parallel to a central axis of the at least one elastic rod-shaped element of the first elastic mounting (see 12 is centered relative 20), and
wherein a second torsion axis of the torsional mode of the second elastic mounting (40) is parallel to a central axis of the at least one elastic rod-shaped element of the second elastic mounting (see 40 is centered relative to 46).

Regarding claim 6, the scanner according to claim 1, further comprising:
a light source (Fig. 1, 24 and Fig. 2, 26),
a detector (column 8, lines 22-23), and

wherein the first mirror (20) and the second mirror (46) are configured to both emit the primary light and detect the secondary light (see Fig. 2).

Regarding claim 9, the scanner according to claim 1, 
wherein the scanner is configured to scan surroundings of the scanner vertically (column 11, lines 20-39) by means of the first mirror (20), and
wherein the scanner is configured to scan the surroundings of the scanner horizontally (column 11, lines 20-39) by means of the second mirror (46).

Regarding claim 12, the scanner according to claim 1, 
wherein a length of the first elastic mounting (12) is in the range of 20 % - 400 % of a diameter of the reflective front side of the first mirror (20), and/or
wherein a length of the second elastic mounting (40) is in the range of 20 % - 400 % of a diameter of the reflective front side of the second mirror (46, see Fig. 2 shows similar lengths).

Regarding claim 15, the scanner according to claim,
wherein the first elastic mounting (12) secures the first mirror (20) to a base (14) as a 1-point mounting (see Fig. 1), and/or
wherein the second elastic mounting (40) secures the second mirror (46) to the base (34) as a 1-point mounting (see 30 of Fig. 2).

Regarding claim 16, the scanner according to claim 1, 

wherein the second actuator (42, 44) is configured to resonantly excite the degree of freedom of movement of the second elastic mounting (40, see column 11, lines 40-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bard et al in view of Dvorkis et al (US 6,114,712).
Regarding claim 3, Bard et al discloses the claimed invention except for wherein a longitudinal axis of the at least one elastic rod-shaped element of the first elastic mounting has an angle of 45° ± 15° with a surface normal of the reflective front side of the first mirror, and/or wherein a longitudinal axis of the at least one elastic rod-shaped element of the second elastic mounting has an angle of 45° ± 15° with a surface normal of the reflective front side of the second mirror.

It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to modify the angle to be 45° ± 15° with a surface normal of the reflective front side of the mirror as taught by Dvorkis et al for the purpose of manipulate the incoming light.

Regarding claim 5, the scanner according to claim 1, the mirrors 28a and 28b are scanned periscope-like (Dvorkis et al, see Figs. 3 and 9).

Regarding claim 7, the scanner according to claim 6,
wherein an emitter aperture (aperture in the element 26 of Dvorkis et al, see Figs. 3, 9 and 10) that is defined by the first mirror (28a) and the second mirror (28b) and is associated with the light source (18) is equal to a detector aperture that is defined by the first mirror (28a) and the second mirror (28b) and is associated with the detector (40).

Regarding claim 10, the scanner according to claim 1, 
wherein the first elastic mounting extends along a first axis (see 28a) in an idle state of the scanner, 
wherein the second elastic mounting extends along a second axis (see 28b) in the idle state of the scanner,
wherein the first axis joins the second axis at an angle of 90° ± 25 (see Dvorkis et al, Fig. 10) 


It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to choose wherein the first axis joins the second axis at an angle of 180° ± 25° or wherein a distance between a center of the reflective front side of the first mirror and a center of the reflective front side of the second mirror in an idle state of the scanner is not greater than 4 times the diameter of the reflective front side of the first mirror, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art as being motivated to achieve a scanner that effectively manipulate the light beams.
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bard et al in view of Cho et al (US 7,372,603 B2).	
Regarding claim 11, Bard et al discloses the claimed invention as set forth above except for wherein further comprising:
a first pair of piezo actuators mounted on an end of the first elastic mounting facing away from the rear side of the first mirror, and/or
a second pair of piezo actuators mounted on an end of the second elastic mounting facing away from the rear side of the second mirror.

Cho et al discloses a first pair of piezo actuators mounted on an end of the first elastic mounting facing away from the rear side of the first mirror, and/or a second pair of piezo actuators mounted on an 
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to mount piezo actuators for the first and second elastic mountings as taught by Cho et al since piezo actuators are light in weight compared to electromagnetic force or electrostatic force.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim is allowable at least for the reason that wherein the first mirror is arranged in the beam path of the secondary light between the second mirror and the detector, wherein the first actuator is configured to excite the torsional mode of the first degree of freedom of movement at a first maximum amplitude, wherein the second actuator is configured to excite the torsional mode of the second degree of freedom of movement at a second maximum amplitude, and wherein the first amplitude is smaller than the second amplitude as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






6/4/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872